DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-14 in the reply filed on 1/6/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in examining both groups.  This is not found persuasive because as discussed in the restriction requirement dated 12/3/2021, a serious burden is considered to exist given the different classification and different fields of search required in searching for the product and the method as claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/6/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high refractive index” and “low refractive index” in claims 1, 4, 9, and 13 are relative terms which renders the claim indefinite. The terms “high refractive index” and “low refractive index” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear at what value the refractive index is considered high or low.
The remaining claims are rejected for depending on claim 1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Domnick et al. (US Pub. 2008/0318012 A1).
Domnick discloses platelike color effect pigments having the following structure a metallic reflective core, a spacer layer made of a dielectric material (refractive index layer), and semitransparent absorber layer (two external layers of nanoparticles on either side of the core) comprising discrete metal particles (optically active absorbing particles) which is not a layer of thin metal with an average diameter of 1 to 100 nm (nanoparticles) (abstract and Fig. 1).
Claim(s) 1, 2, 4, 5, 7, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by England et al. (US Pub. 2018/0239070 A1).
Regarding claims 1, 5, 7, 10, and 12-14, England discloses a multi-layered film which includes depositing thin film layers onto a transparent substrate where the thin film layers are transparent and two adjacent layers have different refractive indices (refractive index layer) and where one or more absorbers are deposited at the interface formed between two the thin film layers or at the interface of the substrate and thin film layers (at least two absorber layers, specifically two external absorber layers) (abstract, Fig. 4, [0017]-[0018] and [0113]-[0114]). The absorber layer is metal nanoparticles (optically active absorbing nanoparticles) which is not a thin metal film ([0003] and [0009]-[0012]).
Regarding claims 2 and 11
Regarding claim 4, England discloses the film layers being a stack of low and high refractive index layers ([0025], [0113]-[0114], and [0118]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeGallee (US 6,686,042 B2) in view of England (US Pub. 2018/0239070 A1).
LeGallee discloses pigment flakes which have color shifting properties and a symmetrical structure on opposing sides of a reflector layer which include of both sides a selective absorbing layer (internal absorbing layer), dielectric layer (refractive index layer), and absorber layer (layer of absorbing material) (abstract and col. 3, lines 52-65). The dielectric layer is formed of multiple sublayers of high and low refractive index material (col. 5, lines 22-23 and col. 6, lines 38-45).
 LeGallee does not disclose the selective absorbing layers or absorber layers being layers of absorbing nanoparticles and not a thin metal film where the absorbing nanoparticles are metallic or one of the materials listed in instant claim 13. LeGallee further does not disclose the refractive index layer being made of a carrier, specifically an organic matrix and organic or inorganic nanoparticles.
England discloses a multi-layered film which includes depositing thin film layers onto a transparent substrate where the thin film layers are transparent and two adjacent layers have different refractive indices (refractive index layer) and where one or more absorbers are deposited at the interface formed between two the thin film layers or at the interface of the substrate and thin film layers (at least two absorber layers, specifically two external absorber layers) (abstract, Fig. 4, [0017]-[0018] and [0113]-[0114]). The absorber layer is metal nanoparticles (optically active absorbing nanoparticles) which is not a thin metal film ([0003] and [0009]-[0012]). The thin film 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the selective absorbing layers and absorber layers in LeGallee should be replaced by the metal nanoparticles taught in England to provide electronic excitations and enable optical interference phenomena resulting in structural coloration and to exhibit interesting and useful scattering, absorbance, and coupling properties (England, [0110]-[0111] and [0125]-[0127] and see LeGallee, col. 1, lines 49-62 which discloses that these are desired effects). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the dielectric layers in LeGallee to be formed of polymer and nanoparticle filler as taught in England as a conventionally known suitable material to form layers with different refractive indices to create an interface that transmits and reflects the desired amount of light in a pigment application (England, [0109], [0118], [0121], and LeGallee, col. 5, lines 60-62 and col. 6, lines 26-61).
Specifically regarding claim 3, LeGallee discloses the dielectric layers being formed to have an appropriate optical thickness to achieve a desired color where the optical thickness may be expressed in terms of a quarter wave optical thickness (col. 5, line 60 to col. 6, line 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of copending Application No. 16/841,211 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-14 of Application ‘211 includes all the limitations of the claimed invention including two stacks of low and high refractive index layers and absorbing nanoparticle layers in the middle and outside of the stacks where the nanoparticles are metal for the internal layer and are made from absorbing material for the outside layers so that the claims in Application ‘211 are a species of the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0192448 discloses colored pigments based on multicoated platelet shaped substrates comprising three refractive index coatings and a covering of absorbent pigment particles with a particle size of 1 to 500 nm (abstract). US 2010/0208349 A1 discloses flexible material for optical applications including high .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783